By the Court:
The “negligence’’-charged against the defendant is, that when the locomotive was opposite the horses of plaintiff, *607the cylinder-cocks were opened bjr, or under the direction of the engineer, and, as a consequence, the steam escaped in large quantities, and was cast violently against the horses, causing them to run away from the d^fmrdufflrt; and to throw him from his wagon. Both plaintiff and defendant were entitled to use the street, and it is not pretended that, if the horses were frightened by the appearance of the train, or by the ordinary noise of its passage, the plaintiff could recover.
Mor should plaintiff have recovered if the runaway was caused by the blowing off of the steam, if this was necessary in the prudent management of the engine. The claim of the plaintiff is that the steam was suffered to escape unnecessarily, when the locomotive was immediately opposite to the horses. The evidence of the plaintiff tended to show that if the steam was blown out unnecessarily, the opening of the cocks constituted a willful and malicious trespass on the part of the engineer or employee of defendant. If this point had been presented on motion for non-suit, or au instruction had been asked, charging the jury that, if the evidence showed the act was willful on the part of the engineer, and without the scope of his duty, the plaintiff could not recover, a grave doubt would be suggested as to whether the verdict should be permitted to stand. But the conduct of the engineer may have been simply negligent; the jury so found, and on the transcript before us we cannot consider the fact thus passed on, and determine whether the act was willful or evidence of negligence. The case seems to have been fairly submitted to the jury, and, under the settled rule, we are not authorized to interfere with their conclusion.
We discover no material error of law in the record.
Judgment and order affirmed.